DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while optical modules having a light-emitting portion which emits light and a display that includes: a first surface having a first transmission region through which at least a portion of the light emitted from the light-emitting portion is transmitted and a first blocking region which blocks transmission of the light; and a second surface which the transmitted light reaches to deliver an image to a user, wherein the first transmission region comprises a path changing member for changing a propagation path of the transmitted light, and wherein the first blocking region blocks transmission of the light such that no light is emitted from the first blocking region toward the second surface, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The optical module, as disclosed in claim 1 above, wherein the second surface comprises a second transmission region through which at least a portion of the light transmitted through the first transmission region is transmitted and a second blocking region that is surface-treated to block transmission of the light transmitted through the first transmission region, and wherein the display further comprises a third surface which light transmitted through the second transmission region reaches to be displayed thereon.

Claims 2-7 and 9-12 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875